DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 03/30/21, has been entered. Claims 2-5 are pending and under examination. Claim 1 is cancelled. Claims 2 and 3 are amended.

3.  The current claim set includes missing status identifiers; (see 37 CRF 1.121(c) and MPEP 714).  Appropriate correction is required in the next response to avoid a Notice of Non-compliance.  

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 02/16//21; 01/25/22; and 08/26/22 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections – 35 USC § 112
5. The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. Claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation "said patient" in line 15 (i.e. first line of step (c)).  There is insufficient antecedent basis for this limitation in the claim because the method is drawn to inhibiting biofilm formation is a subject (see line 1).  Therefore, appropriate correction is required.

Claim Rejections – 35 USC § 102
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9. Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soe 2017 (Active and Passive Immunization against Staphylococcus aureus Periprosthetic Osteomyelitis in Rats; In Vivo 31:45-50) as evidenced by Gening et al. 2010 (Synthetic -(1-6)-linked N-acetylated and Nonacetylated Oligoglucosamines Used to Produce Conjugate Vaccines for Bacterial Pathogens; Infection and Immunity 78(2):764-772).
	Soe teaches active immunization for rats with implanted knee prosthesis (i.e. immune competent subjects at risk of acquiring biofilm formation due to being at risk of osteomyelitis) against Staphylococcus aureus infections comprising administration of an effective amount of a vaccine composition comprising a PNAG antigen-protein conjugate (e.g. see page 45, abstract; page 46, left column; page 47, left column; Figure 1; and page 49, left column; meeting limitations found in instant claims 2 and 3). Soe teaches that the in vivo animal study showed that the strongest effects were seen in rats immunized to induce protective antibodies against PNAG that were subsequently challenged with PNAG-producing strains of S. aureus (i.e. subjects maintained under conditions where endogenous antibodies against the PNAG were generated prior to contracting a disease; e.g. page 47, discussion; meeting limitations found in instant claim 2). Soe teaches PNAG is known to promote biofilm formation and enhance staphylococcal virulence and demonstrated active immunization markedly reduced the consequences of infection from PNAG+ S. aureus induced osteomyelitis (e.g. page 49, left column; meeting limitations found in instant claim 2). Soe teaches the synthetic PNAG oligosaccharides (i.e. repeating -(1-6)-glucosamine monomers; called 9GlcNH2) were conjugated to tetanus toxoid (i.e. antigenic carrier) via a linker, as already described by Gening (e.g. see Soe page 46, left column, and reference 14, Gening Methods and Materials; and Figures 1 and 2; meeting limitations found in instant claims 2, 4 and 5).  
Therefore, Soe anticipates the invention as claimed. 

Claim Rejections – 35 USC § 103
10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13. Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pier et al. 2000 (WO 00/03745) in view of Costantino et al. 2011 (The design of semi-synthetic and synthetic glycoconjugates vaccines; Expert Opinion on Drug Discovery; 6(10) and Constantino et al. 2010 (AU2010310919B2).
	Pier teaches methods of inducing active immunity to staphylococci comprising administering an effective amount of pharmaceutical compositions comprising polymers having 3 or more glucosamine monomers with -1-6 linkages conjugated to carrier compounds, including tetanus toxoids, through a linker (e.g. page 4, line 15 to page 5, line 12; page 8, lines 21-24; page 9, lines 3-9; page 17, lines 16-19; page 23, lines 14-32; Pier claims 1, 16, 18, and 89-91; meeting limitations found in instant claims 2 and 3). Pier teaches the administered compositions are useful for producing an antibody response in vivo (e.g. page 29, lines 15-20; meeting limitations found in instant claim 2). Pier teaches subjects include hospitalized patients that are not otherwise immuno-compromised (i.e. immune competent) but are at risk for developing staphylococcal infections as a result of exposure in a hospital environment; including those undergoing surgery and/or patients having indwelling medical devices since these bacteria are often highly adherent to plastic surfaces as a result of producing biofilms (e.g. page 31, lines 1-10; and page 34, lines 1-4; meeting limitations found in instant claim 2). Pier teaches the composition may also comprise buffers (i.e. diluent) and adjuvants (e.g. see page 24, lines 5-14; and page 34, lines 5-27; meeting limitations of instant claim 4). Pier teaches the composition is sterile and isotonic (e.g. page lines 20-22; meeting limitations found in instant claim 5). 
	Therefore, the difference between the prior art and the invention is that Pier is silent with regards to the loading factor (i.e. “x” in the formula) for the conjugate.
	However, Constantino 2011 teaches there are many, well known variables that influence the immunogenicity of conjugate vaccines including the ratio of the saccharide moiety to the protein carrier (i.e. the loading factor; e.g. see section 2.3).  Constantino teach the degree of carbohydrate loading would be determined for any given conjugate (i.e. optimizing the loading factor is within the skill of the ordinary artisan in the field; see section 2.3.3).  Further, Constantino 2010 teaches conjugates with saccharide to protein ratios between 1:20 (excess protein) and 20:1 (excess saccharide) are typically used for conjugate vaccines (i.e. the latter corresponding to a loading factor of 20; e.g. page 13, lines 30-32).
Therefore, it is the Office’s position that it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to optimize the loading factor (i.e. the ratio of saccharide to protein), including one within the range of 10-40 claimed (e.g. 20), thereby arriving at the claimed invention, because the ratio affected immunogenicity of the conjugate, as taught by Constantino 2011, and loading factors within this range (e.g. 20) were typically used for similar vaccine compositions, as taught by Constantino 2012. Therefore, each and every element was known in the prior art; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because optimizing the immunogenicity of the conjugate would be recognized as necessary and desirable for vaccine compositions, as taught by Constantino 2011. The person of ordinary skill in the art would have a reasonable expectation of success because Pier already described methods of inducing active immunity to staphylococci comprising administering an effective amount of pharmaceutical compositions comprising polymers having 3 or more glucosamine monomers with -1-6 linkages conjugated to carrier compounds, including tetanus toxoids, through a linker; and Constantino 2010 already taught loading factors of about 20 were typical for similar saccharide-protein conjugates.  Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Pier contains a “base” method comprising administering substantially the same composition to substantially the same patient population; and both Constantino 2010 & 2011 contain similar methods wherein the technique of characterizing and optimizing the loading for conjugates in vaccines, is taught as routine.  Thus, one of ordinary skill in the art would have recognized that applying the known techniques taught by Constantino 2010 & 2011 would have yielded predictable results. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.



Double Patenting
14. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

15. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

16. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17. Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,828,360. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same method having substantially the same positively recited steps and an overlapping patient population.
For example, instant claims are drawn to methods for inhibiting biofilm formation in a subject which method comprises: (a) selecting an immune competent subject at risk of acquiring biofilm formation due to being at risk of cystic fibrosis, periodontitis or osteomyelitis; (b) administering to said subject an effective amount of a vaccine represented by formula (I): (A-B)x-C where A comprises from 3 to 12 repeating saccharide -(1-6)-glucosamine units or mixtures thereof having the same claimed formula and (c) maintaining said patient under conditions where endogenous antibodies against said oligo--(1-6) glucosamine units are present provided that said antibodies are generated prior to contracting said disease so as to inhibit biofilm formation if the subject acquires one of these diseases; wherein the composition comprises an aqueous diluent and an adjuvant; and wherein the composition is sterile.
Similarly, patented claims are drawn to methods for inhibiting biofilm formation in subjects comprising (a) selecting an immune competent subject scheduled for implant surgery; and (b) administering to said subject prior to surgery an effective amount of a vaccine represented by formula (I): (A-B)x-C where A comprises from 3 to 12 repeating saccharide -(1-6)-glucosamine units or mixtures thereof having the same claimed formula and (c) maintain said patient under conditions where endogenous antibodies against said oligo--(1-6) glucosamine units are present provided that said antibodies are generated prior to implantation surgery so as to inhibit formation of biofilm formation in said subject subsequent to said surgery; wherein the composition comprises an aqueous diluent and an adjuvant; wherein the composition is sterile; wherein y is a single integer or a mixture of integers; and wherein the carrier is tetanus toxoid.
	Therefore, both methods have the same goal of preventing biofilm formation and both methods recite the same positively recited step of administering substantially the same composition comprising the same saccharide-linker-carrier conjugates with diluents and adjuvants. However, the patented claims are more specific (e.g. requiring TT as the carrier). In addition, with regards to the patient population, it is noted that all people are theoretically “at risk” for cystic fibrosis, periodontitis, and/or osteomyelitis (i.e. the instant claims do not require the subject to actually have the disease), and thus, the already patented claims are again more specific with regards to the patient population. 
Accordingly, the patented claims are a species of the instant claims’ broader genus and thereby anticipate the instant claims; see MPEP 2131.02.  


Conclusion
18. No claims are allowed.

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
September 16, 2022